ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Guam Pacific International, LLC                 ) ASBCA No. 62747
                                                )
Under Contract No. N40192-10-D-2800             )

APPEARANCES FOR THE APPELLANT:                     Andrew J. Haliw III, Esq.
                                                   Jennifer Cook, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Patricia Walter, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 16, 2021



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62747, Appeal of Guam Pacific
International, LLC, rendered in conformance with the Board’s Charter.

       Dated: June 17, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals